DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   TAHIR ANSARI, individually, and JASMINE ANSARI, individually,
                            Appellants,

                                    v.

               FLORIDA ASSET RESOLUTION GROUP, LLC,
                     as assignee for Bank Atlantic,
                               Appellee.

                              No. 4D18-3078

                           [October 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 10-
003782.

   Michael A. Tessitore and Jason P. Del Rosso of Moran Kidd Lyons
Johnson Garcia, P.A., Orlando, for appellants.

   Eric B. Zwiebel of Emanuel & Zwiebel, PLLC, Plantation, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.